—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Queens County (LaTorella, J.), dated November 16, 1998, which denied their motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The defendants made a prima facie showing of entitlement to judgment as a matter of law. In opposition, the plaintiffs failed to raise an issue of fact as to whether the injured plaintiff *356had sustained a serious injury within the meaning of Insurance Law § 5102 (d). The affidavit of the injured plaintiffs examining physician submitted in opposition to the defendants’ motion for summary judgment did not provide any information concerning the objective tests he performed in arriving at his conclusions concerning an alleged restriction in the injured plaintiffs range of motion (see, Kauderer v Penta, 261 AD2d 365; Lobo v Singh, 259 AD2d 523; DiNunzio v County of Suffolk, 256 AD2d 498; Russell v City of Mount Vernon, 256 AD2d 454). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.